In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated October 9, 1963 [misdescribed in the notice of appeal as made September 23, 1963], which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered January 12, 1960 after a jury trial, convicting him of robbery, grand larceny and assault (all in the first degree) and of assault in the second degree (three counts), and imposing sentence. The judgment of conviction was previously affirmed by this court (13 A D 2d 793). Order affirmed. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.